DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of application 16/368,038 filed 28 March 2019 which is a continuation of application 15/725,213 (now US 10,293,080) filed 4 October 2017. Acknowledgement is made of the Applicant's claim of domestic priority to provisional US application 62/404,369 filed 5 October 2016.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant has amended the independent claim to require an electrospun combination of choline geranate ionic liquid and farnesol. The Koppisch Declaration filed under 37 CFR 1.132 on 24 January 2022 provides data showing that farnesol, alone, has similar activity to the control group when measuring its effect on neutralizing C. albicans cells. CAGE, in 1:1 or 1:2 ratios has some mild activity. However, when combining CAGE 1:1 and farnesol in equal amounts, there is a synergistic effect wherein the C. albicans cells are completely eliminated. The prior art does not teach or suggest this combination of CAGE and farnesol as being synergistic and the Applicant’s data supports an unexpected result. As such, claims 1-16 are in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613